UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 01-1482



In Re: TAMOJIRA, INCORPORATED,
                                                           Debtor.



JOSEPH PRITCHARD,

                                                Debtor - Appellant,

          versus


SHERMAN B. LUBMAN, Trustee,

                                                Trustee - Appellee.




                              No. 01-1483



In Re: TAMOJIRA, INCORPORATED,
                                                           Debtor.



JOSEPH PRITCHARD,

                                                Debtor - Appellant,

          versus


SHERMAN B. LUBMAN, Trustee,

                                                Trustee - Appellee.
Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-01-11-3, CA-01-12-3, BK-94-34438)


Submitted:   September 20, 2001       Decided:   September 25, 2001


Before LUTTIG, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joseph Pritchard, Appellant Pro Se. Michael Allen Condyles, Loc
Pfeiffer, MALONEY, HUENNEKENS, PARKS, GECKER & PARSONS, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                  2
PER CURIAM:

     In these consolidated appeals, Joseph Pritchard appeals from

the district court’s orders dismissing his appeals from the bank-

ruptcy court’s orders approving the trustee’s final amended report.

The notices of appeal were filed by Pritchard as president of

Tamojira, Inc., the debtor in the underlying bankruptcy.      Although

28 U.S.C. § 1654 (1994) permits parties to conduct their own liti-

gation, it is well settled that a corporation must be represented

by an attorney in federal court.       National Indep. Theatre Exhibi-

tors v. Buena Vista Distrib., 748 F.2d 602, 609 (11th Cir. 1984)

(corporate officer could not bring pro se action on behalf of

corporation); Jones v. Niagara Frontier Transp. Auth., 722 F.2d 20,

22 (2d Cir. 1983).   Accordingly, because Tamojira, Inc., is not

represented by licensed counsel, we grant the Appellee’s motion to

dismiss the appeal for lack of jurisdiction.         We deny as moot

Pritchard’s motion for reconsideration of this court’s May 30,

2001, order because his response was filed and has been fully

considered.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                             DISMISSED




                                   3